Citation Nr: 1520655	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969 and from December 1969 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's claim was remanded by the Board in December 2014 in order to provide him with a video-conference hearing.  This occurred in March 2015, a transcript of which is contained in the electronic claims file.  

At the hearing, the Veteran indicated that his service-connected PTSD rendered him unable to work.  The Board has jurisdiction to consider the issue of TDIU as part of the claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's March 2015 hearing, he testified that he received recent psychiatric treatment at a VA medical center (VAMC) in Leavenworth, Kansas.  These records are not contained in either the physical or electronic claims folder; therefore remand is necessary to obtain them.

Additionally, the Veteran indicated at his hearing that his PTSD had worsened.  He specifically mentioned that he was now suicidal because of the condition.  His last VA compensation examination occurred over four years ago in January 2011, at which suicidal thoughts were denied.  Thus, he should be afforded a new examination to adequately assess the current severity of his PTSD.  

The issue of entitlement to a TDIU is intertwined with the Veteran's PTSD rating; thus it is also remanded.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain all of the Veteran's outstanding VA treatment records, including especially those detailing psychiatric and/or mental health treatment from the Leavenworth VAMC, and associate them with the claims file.

2. Then, schedule the Veteran for a new VA psychiatric examination to address the current severity of his service-connected PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner is asked to confirm whether the electronic record was available for review.  All indicated studies and tests are to be performed, and comprehensive social, educational and occupational histories are to be obtained.

The examiner is asked to opine as to whether the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation for which he would otherwise be qualified.  Consideration should be given to the Veteran's level of education, special training, and previous work experience but not to his nonservice-connected disabilities and advancing age in arriving at a conclusion.  A detailed rationale for this opinion must be provided.

3. Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

















The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




